DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
Response to Arguments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
112(a)
The applicant alleges “each means all eight factors A-H”. The examiner disagrees. MPEP 2164.04 discloses “[w]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection”(underline added).  Therefore the applicant’s argument is unpersuasive.
 Without citing any evidence or any controlling authority,  the applicant alleges, “[h]aving disregarded Wands Factor E, it is illegal to decide that the specification does not satisfy Wands Factor F.” The examiner finds the applicant’s argument unpersuasive because the the applicant has not disclosed any data. Page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.”
The applicant alleges Public Views of Artificial Intelligence and Intellectual Property Policy is improper evidence because “the examiner should not use post- filing date references to demonstrate that a patent is not enabled”. The examiner disagrees. MPEP 2164.05(a) explicitly discloses “If a publication demonstrates that those of ordinary skill in the art would find that a  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513-14 (Fed. Cir. 1993)”. Therefore the applicant’s argument is unpersuasive.
The applicant alleges “[w]ands Factor D entails ordinary machine-learning skill of a, for example, data scientist.” However, the applicant fails to provide any evidence regarding  the data scientist. Is one of ordinary skill someone with a PhD and 10 years of experience in machine learning or new graduate with a Bachelors degree? Therefore, the applicant’s argument is unpersuasive.
The applicant alleges “[w]ands Factors B, C, D, E, and H not mentioned in the Office action presumably favor sufficient enablement by law”. As noted above, the examiner does not have to address all the Wands factors (see MPEP 2164.04). Moreover, the applicant has not addressed Wands factors in manner that would overcome the evidence of non-enablement provided in the rejection. Therefore, the applicant’s argument is unpersuasive.
The applicant alleges “it is illegal to decide lack of enablement if analysis of any one Wands Factor is skipped or occurs without providing evidence arising before February 2018”. The examiner disagrees. As noted above, the examiner does not have to address all the Wands factors (see MPEP 2164.04). Moreover, MPEP 2164.05(a) explicitly discloses “If a publication demonstrates that those of ordinary skill in the art would find that a particular invention was not enabled years after the filing date, the publication would be evidence that the claimed invention was not possible at the time of filing. See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513-14 (Fed. Cir. 1993)”. Therefore, the applicant’s argument is unpersuasive. 
Lastly, the examiner notes the applicant’s representative has not provided any evidence to overcome the evidence the examiner has provided. The examiner submits MPEP 2164.6(c)V discloses “it must be emphasized that arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure. See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964)” (underline added). Therefore,  the applicant’s arguments regarding the enablement of the claims is not persuasive.

101
	The applicant alleges “[i]mproved performance of a computer itself is eligible subject matter.” However, MPEP 2106.05 discloses “[e]xamples that the courts have indicated may not be sufficient to show an improvement in computer-functionality”, and cites “[a]ccelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)”. The examiner submits this case is similar because one is just using a computer with a metamodel to speed up a computers functioning. Therefore, the applicant’s argument is unpersuasive.
 	The applicant alleges “[c]laim 1 has significantly more than an abstraction”. However, the test, in step 2B,   is  whether the additional elements  are "significantly more" than the recited judicial exception. As noted in the 101 rejection, the current claims do not disclose any (additional) elements that are “significantly more than the exception”. Therefore, the applicant’s argument is unpersuasive.
	The applicant notes MPEP 2164.04(d)(I) discloses "a practical application include: An improvement in the functioning of a computer". However, the applicant conveniently does not quote the whole passage which shows this passage is directed towards the additional element. The whole passage  of MPEP 2164.04(d)(I) states “[l]imitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: An improvement in the functioning of a computer” (underline added). As noted in the 101 rejection, the current claims do not disclose any (additional) elements that are “significantly more than the exception”. Therefore, the applicant’s argument is unpersuasive.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the machine learning model must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a respective distinct trained metamodel … to in claim 1.
a respective distinct trained metamodel… to in claim 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a respective distinct trained metamodel …to ” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner submits the specification figure 1 shows the metamodel (131) as a box. The examiner submits the specification figure 5 shows the metamodel (530) as a box. The examiner submits the specification figure 7 shows the metamodel (731) as a box. The examiner submits the specification figure 9 shows the metamodel (930) as a box. The examiner submits the specification  figure 11 shows the metamodel (1130) as a box. The specification [0037] discloses “[e]ach of metamodels 131-132 is itself a trainable regression algorithm. The examiner submits “trainable” algorithm is dynamic algorithm and dependent on how the metamodel is trained (i.e. dependent on the data that trains the model). Moreover, specification [0037] discloses “metamodels 131-132 may each be a distinct random forest that is already trained”.  The examiner submits the applicant has not disclosed the specific data that trains the trained metamodel or how the metamodel is trained. The applicant has not disclosed the data that is used to train the model for the trained metamodel.  Page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.”  In addition, the applicant has not disclosed if the trained distinct which is suboptimal. In an embodiment, GSSR 331 may independently tune/vary the separation of points in pairs for each hyperparameter”(underline added). The examiner submits the specification does not specify how to tune/vary the separation points of the hyperparameter to get the desired result to get the “optimal” separation [0065]. Specification [0082] discloses  “[o]nly metamodels that predict an improved subrange are discussed above”. The examiner submits the applicant has not disclosed how the metamodel would “predict”[0082] an improved subrange or “detect” [claim 1] a subrange of values for the hyperparameter.   
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Wands Factors:
Breadth of Claims:
The claims would encompass “a distinct trained metamodel… to detect an improved subrange”. 
The examiner submits the “trained metamodel” would encompass all trained metamodels both “off the shelf” models/algorithms and a proprietary models/algorithms. 

The examiner submits the inference of the “artificial intelligence (AI) inferencing” would include a trained model, as evidence see https://blogs.nvidia.com/blog/2016/08/22/difference-deep-learning-training-inference-ai/. 

    PNG
    media_image1.png
    608
    1080
    media_image1.png
    Greyscale
 
	 
	The applicant has not disclosed the data that is used to train the model for the trained metamodel.  Page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.”
	Predictability:
The applicant’s Background [ 0003] discloses "Dataset and model specific training time is unstable" and “cost is unpredictable”.  The examiner submits this is evidence that training is unpredictable because the cost is unpredictable.
Amount of Direction:
The applicant has not disclosed the data that is used to train the model for the claimed  “trained metamodel… to detect an improved subrange”. Figure 5, Figure 7, Figure 9 and Figure 11 disclose generic “values” for training but does not disclose the actual data used to train the “trained metamodel… to detect an improved subrange”.
Paragraph [0076] disclose “if inference dataset 450 is a collection of photographs, then meta-feature 461 may be a count of photographs or an arithmetic mean of pixels per photo, and meta-feature 462 may be a statistical variance of all pixel luminosities of all of the photos or median count of edges of all photos, which may be somewhat rigorous to calculate”. However, the specification is does not expressly disclose the type of data that is used to train the ““trained metamodel… to detect an improved subrange”. 
The applicant has not disclosed the data that is used to train the model for the trained metamodel.  Page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.”
Lack of Working Examples:
The examiner submits figure 6 and pargraphs [0114- 0131] discloses the genereic metamodel training process. However, the specification does not disclose the actual data used to train the “trained metamodel… to detect an improved subrange”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application for the reasons described below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Below Examiner will analysis the claims to determine whether they recite patent ineligible subject matter using the Alice/Mayo test as amended by the USPTO in the Federal Register in Vol. 84, No. 4 at pages 50-57. Examiner will use exemplary claim 1 as the initial basis for the analysis.
Step 1:
Based upon the preamble of the claims it appears that claim 1 is directed to a method.  Therefore, the claim is directed to one of the four statutory categories.
Step 2A prong 1:
Step 2A prong 1 ask the question: does the claim recite a judicial exception? The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
for each particular hyperparameter of a plurality of hyperparameters of a machine learning algorithm, invoking, based on an inference dataset, a distinct trained metamodel for the particular hyperparameter to detect an improved subrange of possible values for the particular hyperparameter; configuring, based on said improved subranges of possible values for the plurality of hyperparameters, the machine learning algorithm; invoking the machine learning algorithm to obtain a result.(This is a mathematical concept because it would encompass mathematical relationships. MPEP 2164.04(a)(2)(A)iv discloses organizing information and manipulating information through Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721..
configuring, based on said improved subranges of possible values for the plurality of hyperparameters, the machine learning algorithm; (This is a mathematical concept because it would encompass mathematical relationships [MPEP 2164.04(a)(2)(A)iv])
invoking the machine learning algorithm to obtain a result (This is a mathematical concept because it would encompass mathematical relationships [MPEP 2164.04(a)(2)(A)iv].).

Based upon the above analysis claim 1 recites a judicial exception.
Step 2A prong 2:
This prong was amended by the USPTO and modifies the Supreme Courts Alice/Mayo test. This prong ask the question: do the additional elements integrate the judicial exception (abstract idea) into a practical application. In order to determine this the office has provided the following considerations. 

    PNG
    media_image2.png
    574
    1063
    media_image2.png
    Greyscale

The office has not indicated which of these considerations carries more weight than another consideration. Therefore, Examiner will examine each of these considerations in due part below. It should be noted that at this step in the analysis Examiner cannot take into account whether an element is well-understood, routine, or conventional.
Based upon the analysis of Prong 2A step 1 the following are additional elements.
Claim 1 does not have an additional element.
As stated, in order to determine if this additional element integrates the judicial exception into the a practical application Examiner will analyze the prong 2 considerations below.
MPEP 2106.05(a)

The Vanda Memo
The Vanda Memo does not apply to the current claims as the current claims are not a method of treating a medical condition.
MPEP 2106.05(b)
Under MPEP 2106.05(b), Examiner must determine whether the additional elements are particular or general in nature. One can determine this by looking at the particular details of the additional elements. However, generic components, like generic general purpose computers do not qualify as a particular machine. 
The limitation above is not directed to a particular machine. This is because the limitation is directed to measuring and collecting predetermined data, and the means by which the data is measured and collected is not defined. 
MPEP 2106.05(c)
MPEP 2106.05(c) does not apply to the current set of claims as there is no transformation as defined under this MPEP section taking place in the current claims. Applicant is not transforming one article type to another article type. For example, Applicant is not smelting ore or vulcanizing rubber. Applicant is measuring and collecting data
MPEP 2106.05(f)
The claim does not appear to have mere instructions to apply an exception such that one could state it is an “apply it” type of claim. 
MPEP 2106.05(g)
Under MPEP 2106.05(g) it appears that the additional elements are performing mere data gathering steps. This data gathering does not appear to impose a meaningful limit on the judicial exception, as they appear to be insignificant extra-solution activity. This is because the data needs to be gathered in order to perform the rest of the claim, and there are no details of how the measuring and collecting of data is to be performed, or any novel features of measuring and collecting data as the terms appear to be generic.
Therefore, this elements appears to weigh against the integration of the judicial exception into a practical application.
MPEP 2106.05(e) vs. MPEP 2106.05(h)
These two MPEP sections are obverse and reverse of each other. One cannot have a claim generally linking the judicial exception to a particular technology and at the same time using the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technology.
Based upon both of these MPEP sections it appears that the claims are generally linking the judicial exception to a particular technology. This is because it appears that the claims at issue appear to equate with Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)(vi)). Where here the additional elements appear to be simply used as the data gathering steps in the judicial exception.
Conclusion for Step 2A prong 2
Based upon the analysis above, it appears that the claims do not integrate the judicial exception into a practical application.
Step 2B

In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	In accordance with this guidance, the examiner refers to the following generically-recited elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:
There are no additional elements. The examiner understands this process would be performed on a computer but does not recite a computer. 
	The examiner submits claims are similar to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) as noted in MPEP 
The examiner submits the claims are similar to Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721..


 Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application for the reasons described below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Below Examiner will analysis the claims to determine whether they recite patent ineligible subject matter using the Alice/Mayo test as amended by the USPTO in the Federal Register in Vol. 84, No. 4 at pages 50-57. Examiner will use exemplary claim 1 as the initial basis for the analysis.
Step 1:

Step 2A prong 1:
Step 2A prong 1 ask the question: does the claim recite a judicial exception? The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
for each particular hyperparameter of a plurality of hyperparameters of a machine learning algorithm, invoking, based on an inference dataset, a distinct trained metamodel for the particular hyperparameter to detect an improved subrange of possible values for the particular hyperparameter; .(This is a mathematical concept because it would encompass mathematical relationships. MPEP 2164.04(a)(2)(A)iv discloses organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721..
configuring, based on said improved subranges of possible values for the plurality of hyperparameters, the machine learning algorithm; (This is a mathematical concept because it would encompass mathematical relationships [MPEP 2164.04(a)(2)(A)iv])
invoking the machine learning algorithm to obtain a result (This is a mathematical concept because it would encompass mathematical relationships [MPEP 2164.04(a)(2)(A)iv].).

Based upon the above analysis claim 19 recites a judicial exception.
Step 2A prong 2:
This prong was amended by the USPTO and modifies the Supreme Courts Alice/Mayo test. This prong ask the question: do the additional elements integrate the judicial exception (abstract idea) into a practical application. In order to determine this the office has provided the following considerations. 

    PNG
    media_image2.png
    574
    1063
    media_image2.png
    Greyscale

The office has not indicated which of these considerations carries more weight than another consideration. Therefore, Examiner will examine each of these considerations in due part below. It should be noted that at this step in the analysis Examiner cannot take into account whether an element is well-understood, routine, or conventional.
Based upon the analysis of Prong 2A step 1 the following are additional elements.
Claim 19 has a computer readable medium.
As stated, in order to determine if this additional element integrates the judicial exception into the a practical application Examiner will analyze the prong 2 considerations below.
MPEP 2106.05(a)

The Vanda Memo
The Vanda Memo does not apply to the current claims as the current claims are not a method of treating a medical condition.
MPEP 2106.05(b)
Under MPEP 2106.05(b), Examiner must determine whether the additional elements are particular or general in nature. One can determine this by looking at the particular details of the additional elements. However, generic components, like generic general purpose computers do not qualify as a particular machine. 
The limitation above is not directed to a particular machine. This is because the limitation is directed to measuring and collecting predetermined data, and the means by which the data is measured and collected is not defined. 
MPEP 2106.05(c)
MPEP 2106.05(c) does not apply to the current set of claims as there is no transformation as defined under this MPEP section taking place in the current claims. Applicant is not transforming one article type to another article type. For example, Applicant is not smelting ore or vulcanizing rubber. Applicant is measuring and collecting data
MPEP 2106.05(f)
The claim does not appear to have mere instructions to apply an exception such that one could state it is an “apply it” type of claim. 
MPEP 2106.05(g)
Under MPEP 2106.05(g) it appears that the additional elements are performing mere data gathering steps. This data gathering does not appear to impose a meaningful limit on the judicial exception, as they appear to be insignificant extra-solution activity. This is because the data needs to be gathered in order to perform the rest of the claim, and there are no details of how the measuring and collecting of data is to be performed, or any novel features of measuring and collecting data as the terms appear to be generic.
Therefore, this elements appears to weigh against the integration of the judicial exception into a practical application.
MPEP 2106.05(e) vs. MPEP 2106.05(h)
These two MPEP sections are obverse and reverse of each other. One cannot have a claim generally linking the judicial exception to a particular technology and at the same time using the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technology.
Based upon both of these MPEP sections it appears that the claims are generally linking the judicial exception to a particular technology. This is because it appears that the claims at issue appear to equate with Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)(vi)). Where here the additional elements appear to be simply used as the data gathering steps in the judicial exception.
Conclusion for Step 2A prong 2
Based upon the analysis above, it appears that the claims do not integrate the judicial exception into a practical application.
Step 2B

In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	In accordance with this guidance, the examiner refers to the following generically-recited elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:
The additional element is a computer readable medium. The examiner understands this process would be performed on a computer but does not recite a computer. 
	The examiner submits claims are similar to MPEP 2106.05(h)iv. Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817